Citation Nr: 1428321	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of Bell's palsy.

2.  Entitlement to service connection for symptoms of an undiagnosed illness as a result of service in the Southwest Asia Theater of Operations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR  THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from August 1986 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2010, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In May 2012, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2013 memorandum decision, vacated the Board's decision and remanded for additional development.  

The Board notes that the pertinent regulation regarding undiagnosed illnesses resulting from service in the Southwest Asia Theater of Operations, 38 C.F.R. § 3.317 (2013) was recharacterized from "Compensation for certain disabilities due to undiagnosed illnesses" to "Compensation for certain disabilities occurring in Persian Gulf veterans."  See 77 Fed. Reg. 63,228 (Oct. 16, 2012).  While this amendment did not substantively change the regulation itself, it clarifies the fact that an "undiagnosed illness" is a disorder unto itself, rather than an underlying factor in a separate diagnosable disorder.  Therefore, although previously described collectively, the claim for service connection is actually two distinct claims, and is recharacterized above.  

The issue of entitlement to service connection for symptoms of an undiagnosed illness as a result of service in the Southwest Asia Theater of Operations is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  
FINDING OF FACT

The Veteran's Bell's palsy is a chronic disorder that arose within one year of his release from active duty.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of Bell's palsy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, in light of the Board's complete grant of the Veteran's appeal, no further discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

However, there are certain chronic diseases that may be subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
In this case, the evidence indicates that the Veteran was diagnosed in March 1993 with Bell's palsy, a unilateral facial paralysis of sudden onset that is due to lesion of the facial nerve, resulting in characteristic distortion of the face.  Dorland's Illustrated Medical Dictionary, p. 1386 (31st ed.) (2007).  While the Veteran has admitted that this disorder was not present before he left active duty in May 1992, the Board notes that "organic diseases of the nervous system" is a chronic disorder listed under 38 C.F.R. § 3.309 (2013) and may be applicable here.

While the term "organic diseases of the nervous system" has never been specifically defined for VA purposes, the Board determines that Bell's palsy is properly within this category.  Unlike many nerve disorders that may arise from a specific injury or activity, it does not appear that any physical injury or act led to this disorder, but instead arose without any underlying cause.  

It is true that a VA Examiner in December 2010 stated that "Bell's palsy is not an organic disease of the nervous system."  However, the supporting rationale does not adequately explain this conclusion.  Indeed, while the examiner stated that Bell's palsy is thought to arise from a viral illness, he admitted that the exact cause of this disorder was not known.  Obert v. Brown, 5 Vet. App. 30 (1993) (speculative opinions are of limited probative value).  As such, when considering the claim in a light most favorable to the Veteran, the Board finds that his Bell's palsy is a chronic disease and that it may be presumed to be related to his active duty service because it arose within a year of his leaving active duty.  Thus, service connection is warranted on this basis.  

ORDER

Service connection for residuals of Bell's palsy is granted.


REMAND

In addition to his Bell's palsy, the Veteran asserts that he is experiencing a number of symptoms that are not related to any diagnosed illness, and believes that such symptoms are related to his service in the Southwest Asia Theater of Operations while in active duty.  For example, at his hearing before the Board in May 2010, he stated that he experiences headaches and burning in his eyes.  

Service connection may be established on a presumptive basis for a veteran who has service in the Southwest Asia Theater of Operations (otherwise known as a "Persian Gulf veteran") and exhibits objective indications of a qualifying chronic disability that became manifest either during such service or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (2013).

A "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

Here, the Veteran's DD-214 reflects his service in the Southwest Asia Theater of Operations from January to March 1991.  In light of the Veteran's assertions, he should be provided a VA examination to annotate his described symptoms, and to accord a VA examiner an opportunity to determine whether such symptoms are related to service in Southwest Asia or to other diagnosable disorders.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Central Texas VA Healthcare System or from any other VA medical center where he may have received treatment for the period since January 2014.   

If the Veteran has received treatment from any private medical facility related to the issue on appeal, and the records of such treatment are not of record, the RO should acquire such records after obtaining the Veteran's authorization.  

2.  Then, schedule the Veteran for a VA examination to record and evaluate all symptoms, if any, which may be related to his service in the Southwest Asia Theater of Operations.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

This examination must conform to the requirements of the VA Adjudication Procedures Manual (M-21MR), Part IV.II.1.E.19.f (June 10, 2014), which includes providing the examiner with the "Notice to Examiners in Southwest Asia Claims" as described in M-21MR Parts IV.II.1.E.19.g and IV.II.1.E.19.h (June 10, 2014).  

The examiner is specifically asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently manifested neurological complaints may be attributed to an undiagnosed illness?

3.  Following completion of the above, re-adjudicate the claim for service connection for an undiagnosed illness.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


